Citation Nr: 0313425	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who retired in February 1966 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  This case 
was previously before the Board in September 2002, when the 
Board granted service connection for bilateral hearing loss, 
and determined that additional development was needed on the 
matter of entitlement to service connection for tinnitus.  
The additional development has been completed and is 
addressed below.  


FINDINGS OF FACT

Tinnitus was not diagnosed in service; there is no competent 
evidence that the veteran currently experiences tinnitus.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, in a 
decision on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. § 
7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.

Pursuant to the Board's September 2002 request for additional 
development, the veteran appeared in January 2003 for VA 
examination to determine the etiology of his claimed 
tinnitus.  In this case, the evidence appears complete, and 
is sufficient for the determination to be made.  The veteran 
was notified of the VCAA and implementing regulations in a 
December 2001 letter and an April 2002 supplemental statement 
of the case.  The evidence obtained pursuant to the Board's 
September 2002 request for additional development has not 
been considered in the first instance by the AOJ.  Under 
these circumstances, the Board would normally have no 
recourse but to remand the case for initial consideration of 
the additional evidence by the RO.  See Disabled American 
Veterans, supra.  Significantly, however, on January 2003 VA 
examination the veteran expressly denied that he has 
tinnitus.  As is further explained below, the Board finds 
that remanding this case for initial consideration of the 
additional evidence by the AOJ would, under the circumstances 
presented, be a senseless waste of time and precious 
resources, and could not possibly have been the intent of the 
VCAA or of the Federal Circuit in Disabled American Veteran.    

Essentially, the veteran has contended that service 
connection is warranted for tinnitus because he sustained 
acoustic trauma during service.  The Board granted service 
connection for bilateral hearing loss in September 2002, 
finding that the veteran has current bilateral hearing loss 
that is related to noise exposure in service.  
Service personnel records reflect that the veteran's military 
occupational specialties included Medical Aidman, Truck 
Driver, and Airfield Ground Equipment Repairman.  The service 
included active duty with the 4th Field Maintenance Squadron, 
and the 9th Tactical Reconnaissance Squadron.  Service 
medical records, including an October 1995 report of medical 
examination on the veteran's retirement from service, amply 
demonstrate that he sustained noise trauma in service.  The 
service medical records are negative for complaint or 
diagnosis of tinnitus.  

Postservice evidence includes private medical records dated 
from June 1997 to June 1998, showing treatment the veteran 
received for medical problems unrelated to his hearing.  The 
records are negative for tinnitus.  VA outpatient records 
dated from April 1998 to January 2000 reveal treatment of 
numerous medical disorders, including hearing loss.  An April 
1998 outpatient records indicates that the veteran complained 
of hearing loss related to noise exposure in service; the 
record is negative for complaint or diagnosis of tinnitus.  

The veteran underwent VA audiological evaluations in November 
1999 and January 2000.  Only the report of the January 2000 
examination reveals a complaint of tinnitus in addition to 
bilateral hearing loss.  The diagnosis, in pertinent part, 
was bilateral intermittent (emphasis added) tinnitus; the 
audiologist commented "I have no records (emphasis added) to 
support [service connection for] . . . tinnitus disability."

On VA examination in January 2003, the examiner reported that 
otologic examination was unremarkable; an audiogram revealed 
mild to severe, predominantly high frequency, sensorineural 
hearing loss bilaterally.  The examiner reported:
According to the records I have, [the 
veteran] is currently 10 percent service-
connected for impaired hearing.  On the 
VA Form 21-2507 there is an indication 
that he has an appeal before the Board 
regarding the issue of entitlement to 
service connection for tinnitus.  
However, when questioned by me, the 
veteran denies tinnitus or any other type 
of head noise.

The examiner concluded the examination report by noting that 
"[i]t should be noted that the veteran denies tinnitus.  
Therefore, there can be no basis for service-connected [sic] 
for tinnitus since the veteran gives a negative history for 
that."  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  The most recent medical 
evidence in this case, the report of VA examination in 
January 2003 established by his own statement that the 
veteran does not have tinnitus.  In sum, the record in this 
case is devoid of any competent (medical) evidence that the 
veteran now has, or ever has had, chronic tinnitus.  (The 
Board recognizes that bilateral intermittent tinnitus was 
diagnosed in January 2000.)  However, without a current 
diagnosis of tinnitus for which service connection may be 
granted, service connection for such disability is not 
warranted.  

In conclusion, regarding the applicability of the VCAA and 
the guidelines of the Federal Circuit in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, __F.3d__, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the 
instant claim is one of service connection for a disability 
the existence of which is established by subjective 
complaints.  The veteran currently denies he has the 
disability.  Hence, he does not have a valid claim, and the 
claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  The notice or assistance mandated by the 
VCAA, and by the guidelines of the Federal Circuit have no 
applicability where there is no valid claim.  See, generally, 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
(Enactment of the VCAA does not affect matters when the 
question is limited to statutory interpretation.)  Based on 
the veteran's assertion that he does not currently experience 
tinnitus, the sole matter remaining to be determined is 
whether service connection may be granted in the absence of 
current disability.  There is no legal authority for that 
proposition, and the claim must be denied.  .



ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

